IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                 No. 01-10779
                               Summary Calendar


                             STELLA LOUISE BURNS,

                                                Plaintiff-Appellant,

                                    versus

                      SHANE TAYLOR GOODMAN ET AL.,
                                            Defendants,

                         CITY OF GARLAND, TEXAS,

                                                Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:99-CV-313-L
                       --------------------
                         January 16, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Stella Burns appeals the district court’s summary judgment

dismissal of her 42 U.S.C. § 1983 complaint in favor of the City of

Garland, Texas (“the City”).         She argues that the district court

erred in determining that she did not establish a genuine issue of

material   fact    whether    the   City’s   policymakers   had   actual   or

constructive knowledge of the policies and customs which lead to

the violation of her constitutional rights.

     We review a grant of summary judgment applying the same

standard as the court below.        Deas v. River W., L.P., 152 F.3d 471,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 01-10779
                                      -2-

475 (5th Cir. 1998). "Summary judgment is properly granted if 'the

pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law.'"              Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986) (quoting Rule 56(c)).                If the

moving party meets the initial burden of showing that there is no

genuine issue of material fact, the burden shifts to the nonmovant

to set forth specific facts showing the existence of such an issue

for trial.   Rule 56(e).    In reviewing the district court's grant of

summary judgment, this court views the evidence in the light most

favorable to the opponent of the motion and determines whether any

genuine   issue   of   material    facts   exists.      Brock    v.   Republic

Airlines, Inc., 776 F.2d 523, 527 (5th Cir. 1985).

     "To establish county/municipality liability under § 1983 . . .

a plaintiff must demonstrate a policy or custom which caused the

constitutional deprivation."         Colle v. Brazos County, Tex., 981

F.2d 237, 244 (5th Cir. 1993).        “Actual or constructive knowledge

of such custom must be attributable to the governing body of the

municipality or to an official to whom that body has delegated

policymaking authority.”      Matthias v. Bingley, 906 F.2d 1047, 1054

(5th Cir. 1990).       Unless officers or employees of a municipality

execute   official     policy,    their    actions    do   not   render   the

municipality liable under § 1983.           Id.      The government entity

cannot be held liable on a theory of respondeat superior for the

acts of its non-policy-making employees.          Colle, 981 F.2d at 244.

     Burns bases her argument that policymakers had or should have
                              No. 01-10779
                                   -3-

had   constructive   knowledge   on   three    grounds:      (1)   upper-jail

management knew that her rapist, Shane Goodman, had been left alone

on duty in the jail on more than one occasion; (2) unnamed

supervisors were aware of sexual interaction between detention

officers and female arrestees; and (3) jail officials did not

conduct an investigation to determine how Goodman was able to

commit his crimes while on duty and no one on the night shift was

disciplined or reprimanded in the aftermath of her rape.

      Although    Burns   presented   evidence    that   upper-level     jail

officials were aware that the detention officers were leaving their

shifts during the night shift, the district court correctly noted

that she presented no evidence that these instances were ever

communicated to the City’s policymakers.          Burns’s allegation that

unnamed   supervisors     condoned    sexual     relations    between    male

detention officers and female inmates is simply not supported by

the evidence.     The evidence furthermore does not support Burns’s

allegation that no internal investigation was ever conducted.             The

testimony of detention officers Mark Lamb and Doyle Edwards that

they were unaware of whether such an investigation took place or

whether anyone was reprimanded or terminated as a result thereof is

insufficient to create a genuine issue of material fact on that

issue.

      Burns has not demonstrated that the district court erred in

its summary-judgment decision.

      AFFIRMED.